Exhibit 5.1 February 10, 2012 Akorn, Inc. 1925 W. Field Court, Suite 300 Lake Forest, IL60045 Re:Registration Statement on Form S-8 Ladies and Gentlemen: We have served as special Louisiana counsel to Akorn, Inc., a Louisiana corporation (the “Company”), in connection with the issuance of the opinion set forth below with respect to8,000,000 shares (the “Shares”) of common stock of the Company, no par value per share (the “Common Stock”), issuable pursuant to the terms of the Amended and Restated Akorn, Inc. 2003 Stock Option Plan, as amended, and as filed with the Securities and Exchange Commission (the “SEC”) on December 29, 2011 (the “Plan”).We understand that the Shares are being registered pursuant to a registration statement on Form S-8 (the “Registration Statement”) that is being filed by the Company with the SEC on the date hereof. In connection with rendering this opinion, we have examined and relied upon (i) the Restated Articles of Incorporation of the Company, dated September16, 2004 and filed with the Louisiana Secretary of State September17, 2004; (ii) the Amended and Restated By-laws of the Company, as amended, and as currently on file with the SEC; (iii) the Plan; and (iv) the Certificate of Officer of the Company, dated the date hereof, addressed to us (the “Certificate”). In our examination, and for all purposes of this opinion, we have assumed without independent investigation (i) the genuineness of all signatures, the authenticity of all documents submitted to us as originals, the conformity to original documents of all documents submitted to us as copies thereof, the authenticity of the originals of such documents, and the due execution and delivery of all documents where due execution and delivery are a prerequisite to the effectiveness thereof; (ii) compliance with the terms of the Plan by the Company and by the Administrator (as defined in the Plan) and each Participant (as defined in the Plan); and (iii) the truth and correctness of the matters set forth in the Certificate. We have also assumed for purposes of this opinion that, if there is not an established market for the Common Stock (as defined in the Plan), the Fair Market Value (as defined in the Plan) of the Common Stock would be determined by the Company’s board of directors or a committee thereof. Akorn, Inc. February 10, 2012 Page 2 Based upon the foregoing and subject to the following qualifications and comments, we are of the opinion that the Shares, when issued in accordance with the terms of the Plan, will be legally issued, fully paid and nonassessable. The foregoing opinion is limited to the Louisiana Business Corporation Law and the federal laws of the United States of America, as currently in effect.We assume no obligation to revise or supplement this opinion should such currently applicable laws be changed by legislative action, judicial decision or otherwise. This opinion is furnished to you in connection with the filing of the Registration Statement and is not to be used, circulated, quoted or otherwise relied upon for any other purpose. We hereby consent to the use of this opinion as an exhibit to the Registration Statement.In giving this consent, we do not admit that we are within the category of persons whose consent is required under Section7 of the Securities Act of 1933 or the general rules and regulations of the SEC. Very truly yours, /s/ JONES, WALKER, WAECHTER, POITEVENT, CARRÈRE & DENÈGRE, L.L.P. JONES, WALKER, WAECHTER, POITEVENT, CARRÈRE & DENÈGRE, L.L.P.
